                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

    MARK ARNOLD,

             Plaintiff,

             v.                                            Case No. 18-2703-CM

    CITY OF OLATHE, KANSAS, et al.,

             Defendants.


                                             ORDER

        On January 16, 2020, the undersigned U.S. Magistrate Judge, James P. O’Hara,

granted the motion of the Olathe defendants to compel discovery (ECF No. 130). The court

ordered the plaintiff, Mark Arnold, to answer four contention interrogatories seeking

materials facts supporting his claims, as well as the identities of the individuals who can

testify about those facts.

        Defendants requested sanctions in their motion to compel.1             Fed. R. Civ. P.

37(a)(5)(A) governs expenses and sanctions in connection with motions to compel:

                  If the motion is granted – or if the disclosure or requested
                  discovery is provided after the motion was filed – the court
                  must, after giving an opportunity to be heard, require the party
                  . . . whose conduct necessitated the motion, the party or
                  attorney advising that conduct, or both to pay the movant’s
                  reasonable expenses incurred in making the motion, including
                  attorney’s fees.




1
    ECF No. 92.
O:\ORDERS\18-2703-CM-130 SANCTIONS.DOCX
        The court ordered the parties to confer to attempt to agree on an appropriate fee

award, and if they could not agree, plaintiff’s counsel was instructed to file a response to

the order to show cause why monetary sanctions should not be imposed. Plaintiff filed his

response on January 30, 2020.2 Defense counsel, Michael Seck, filed a fee affidavit and

time sheet, indicating the fees incurred in filing the motion to compel.3 Plaintiff did not

file any challenge to the fee claim.

        Defense counsel’s affidavit states that defendants incurred $1,501.50 in fees

associated with the motion to compel.4 Rule 37(a)(5)(A) states that a court must not order

a payment of fees and expenses if “the opposing party’s nondisclosure, response or

objection was substantially justified; or . . . other circumstances make an award of expenses

unjust.”

        In plaintiff’s response to the order to show cause, he outlines the history of the

parties’ communication regarding the discovery at issue.5 Plaintiff argues defendants

failed to sufficiently confer with plaintiff before filing the motion to compel. The court

disagrees. Defendants conferred with plaintiff by telephone and at least twice by letter,

specifically requesting that plaintiff identify the specific source of the facts he alleges in




2
    ECF No. 136.
3
    ECF No. 143.
4
    ECF No. 143-1.
5
    ECF No. 136.
                                              2
O:\ORDERS\18-2703-CM-130 SANCTIONS.DOCX
his complaint.6 The court finds defendants satisfied their duty to confer before filing the

motion to compel.

          Plaintiff then argues sanctions are unjust for several reasons. First, he represents he

did produce the videos referred to as the “KC Star full video” and “Compilation Video” in

his Rule 26(a)(1) initial disclosures, which defendants have not disputed. Based on the

current record, the court is satisfied plaintiff appropriately disclosed the two videos. But

the court is not persuaded by plaintiff’s argument that defendants’ prior misrepresentation

caused plaintiff’s responses to become substantially justified.7 That is, even if defendants

did have copies of the videos and misrepresented that fact to the court, it does not negate

plaintiff’s failure to fully respond to the interrogatories, as outlined in the court’s order

(ECF No. 130).

          Notwithstanding the improvement between his first and second supplemental

answers, plaintiff’s answers remained deficient when defendants filed their motion to

compel. Plaintiff continued to cite video clips in shorthand, with minimal description or

context, rather than state the facts in complete sentences and with specificity, as requested

by the interrogatories. That strategy caused defendants to spend the time and money to

bring the motion to compel and is the basis for the award of fees. Plaintiff’s argument that

this would have been avoided had defense counsel “communicated more clearly to



6
    Id.
7
    Id.
                                                 3
O:\ORDERS\18-2703-CM-130 SANCTIONS.DOCX
plaintiff,”8 is unpersuasive to the court.

          Likewise, the court is not persuaded by plaintiff’s reference to the policies and

procedures defendants apparently failed to produce in their Rule 26 disclosures.9 There is

no evidence plaintiff previously attempted to obtain that information, beyond what is raised

for the first time in his response to the show cause order, and that issue is not before the

court today. Plaintiff is free to seek additional relevant discovery and entitled to file a

motion to compel if he is unable to obtain that discovery after reasonable efforts.

          The court has reviewed defense counsel’s fee entries. The entries appropriately

describe the time spent analyzing and responding to plaintiff’s responses and objections,

conferring with plaintiff’s counsel, and conferring with co-counsel regarding the motion to

compel. The court finds the time entries, as well as counsel’s rates, to be reasonable. The

court therefore awards defendants $1,501.50 in fees incurred in filing their motion to

compel (ECF No. 92). Plaintiff shall pay in full by March 9, 2020, and shall file a notice

of compliance by the same date.

          IT IS SO ORDERED.

          Dated this February 6, 2020, at Kansas City, Kansas.

                                             s/James P. O=Hara
                                             James P. O=Hara
                                             U.S. Magistrate Judge



8
    Id.
9
    Id.
                                               4
O:\ORDERS\18-2703-CM-130 SANCTIONS.DOCX
